Citation Nr: 1312453	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased initial rating for a right knee disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which in part, granted service connection for right knee chondromalacia, and awarded a 10 percent rating, effective May 28, 2009.  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In May 2012, the Board remanded the instant claim for further development.  


FINDINGS OF FACT

1.  Right knee chondromalacia is productive of complaints of pain, but there is no evidence of flexion limited to 45 degrees or extension limited to 10 degrees.  

2.  The right knee disability is productive of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion of the joint.  


CONCLUSIONS OF LAW

The criteria for an initial rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5010, 5260, 5261 (2012).  

2.  The criteria for an initial separate rating of 20 percent for right knee dislocated semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5258 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112  (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008);Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded VA examinations in connection with the claims.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in May 2011 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Initial Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

By rating decision of December 2009, service connection for right knee chondromalacia was granted.  A 10 percent rating was awarded, effective May 28, 2009.  The 10 percent rating has been in effect since that date.  

The Veteran asserts that his chondromalacia of the right knee is more severe than the current evaluation reflect.  

The Veteran's chondromalacia of the right knee is evaluated under 38 C.F.R. § 4.71a, DC 5261, limitation of leg extension.  

In this case, it is important to note that the Veteran was diagnosed in July 2008 with chondromalacia of the patella; although there were signs of early arthritic changes.  The x-rays performed at that time showed arthritic changes underneath the patella and along the medial joint line.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the General Rating Formula for the Knee under DC 5260, limitation of flexion to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants 20 percent; and limitation to 15 degrees warrants 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

VA General Counsel has issued separate precedential opinions holding that the Veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257.  VAOPGCPREC 23-97(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  

Under DC 5261, limitation of extension to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The Veteran underwent a VA surgical consultation in July 2008.  He had a history of right knee pain for which he was seen.  He was noted to have injured his right knee in service and to have reaggravated it one year earlier with a twisting type of motion.  He reported occasional sensation of the knee giving out on him.  The majority of his pain was reported to be on the anterior knee and was associated with knee bending and going up and down the stairs.  He had pain with locking as well.  He was seen because he was interested in bracing and nonoperative treatment.  He had not had any therapy, injections, or other interventions.  He was prescribed Etodolac and Ibuprofen.  

Physical examination revealed a mild effusion of the right knee.  He had primarily pain with patellofemoral grind under the medial and lateral patellar facets.  He had some palpable click on the lateral joint line, although this was not associated with pain as he did not reference pain in that area.  He had full range of motion of the right knee.  He had 4/5 distal strength.  There was no warmth or erythema of the right knee.  Nonweightbearing x-rays showed some arthritic changes underneath the patella and along the medial joint line.  The diagnostic impression was right knee pain.  This was likely chondromalacia patellae, although he also had some signs of early arthritic changes.  The Veteran was prescribed a neoprene off-the-shelf brace for his chondromalacia patellae and put in for physical therapy.  He was to be seen on an as needed basis if his symptoms persisted or worsened.  It was noted that he may benefit from a steroid injection or evaluation for unloader brace.  He was noted to need weightbearing x-rays if he continued to complain of pain.  That would also determine if a different brace would be beneficial.  

The Veteran underwent a VA compensation examination in December 2009.  He described two separate injuries he sustained in service.  After boot camp he noticed the insidious onset of pain around the patella.  He stated the pain progressed.  He also had a twisting injury in 1969, which since that time, resulted in chronic pain, giving way, and occasional locking and swelling.  He denied redness or heat of the right knee.  The claims file showed multiple documented notes of right knee injury in service, one stating possible lateral collateral ligament tear.  He complained that increased standing or walking of any distance would increase the pain of his right leg.  Treatment had been nonsteroidal anti-inflammatories without side effects.  He reported during service he had been casted for one month as it was stated by medical personnel that the ligaments needed time to rest and repair.  He reported he had been wearing braces of the right knee for the past 10 to 15 years, mostly over-the-counter neoprene braces.  For the past year, he had worn a supportive hinged knee brace.  He used a wheelchair, but for other medical conditions.  It was noted that he was unemployed and able to complete activities of daily routine.  

Physical examination of the right knee showed some soft tissue swelling around the patella, some tenderness most significantly in the anterior and lateral patella area, and significant crepitus with palpation.  Range of motion was -5 degrees in full extension.  He could not fully extend.  There was pain with attempted range of motion with extension.  Flexion was decreased from 0 degrees to 120 degrees, with pain at the extreme range of motion.  There was no warmth or erythema noted.  He had a positive patella grind test.  After repetitive flexion and extension of the right knee joint times 5, testing for increased pain, fatigue, weakness, incoordination, and decreased range of motion, the Veteran had the same pain and same range of motion.  Varus and valgus stability was tested.  There was no instability noted.  Anterior and posterior stressing was also tested with no instability shown.  X-rays showed mild degenerative changes of both knees most pronounced in the lateral joint compartment of the right knee.  No fracture or erosion of the joints was seen. The diagnosis was chondromalacia of the right knee.  

VA outpatient treatment records from January 2010 to May 2011 were obtained and associated with the claims folder.  In February 2010, the Veteran reported pain in his anterior right knee after a fall he sustained in January 2010.  He rated the pain 5/10.  An MRI of the right knee showed tears of the anterior and posterior horns of the lateral meniscus and chondromalacia.  He was seen later that month with continued right knee pain, anteriorly and posteriorly.  He had been prescribed a brace which was not necessarily offering improvement in symptoms.  Physical examination showed right knee with soft tissue envelope intact.  There was 5 degrees of laxity with valgus stress test with good firm endpoint, which was symmetrical to the contralateral knee.  Range of motion was from full extension to 95 degrees of flexion.  No effusion was noted.  There was no tenderness to palpation over the medial or lateral femoral condyles or the medial or lateral joint lines.  It was noted he had degenerative changes with associated degenerative meniscal tears.  The fall he sustained one month earlier, according to the examiner was just a contusion.  However, the examiner also related that he did not feel that the meniscal tears were the etiology of his pain.  In May 2011, the Veteran was seen for gait training for use of his sensor walk KAFO. It was noted that this would assist with knee joint stumble recovery.  

The Veteran testified at a Travel Board hearing in May 2011.  He testified that he had received treatment for his right knee disability diagnosed as right knee chondromalacia.  He stated that he had osteoarthritis of the right knee, he wore a brace to support his right knee from giving way and the brace helped him to generate his step.  He stated that his brace had a brain/sensor in the foot that measured the gait.  The brace also helped him maintain knee stability.  He also stated that he had a tear of the meniscus of the right knee.  He related that he also used a walker for assistance and used Vicodin and a cream for his right knee pain.  He testified that there was no drainage, no locking, but there was grinding of the right knee.  The muscle in his right knee was more tender and less firm than previously.  


The Veteran underwent a VA compensation examination in June 2012.  It was noted that the Veteran had right knee chondromalacia.  He reported flare-ups of the right leg.  Range of motion indicated 120 degrees of flexion and 0 degree of extension.  After repetitive use testing, his range of motion findings remained the same.  Functional loss and impairment of the right knee was noted to involve less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  He was noted to have tenderness or pain to palpation of the joint line of the right knee.  Anterior, posterior, and medial-lateral instability was normal.  Right knee flexion and extension strength was 5/5.  There was evidence of recurrent patella subluxation/dislocation.  It was not found to be severe.  He was noted to have a right knee meniscus condition.  This condition, meniscal tear, was productive of frequent episodes of joint locking, joint pain, and joint effusion.  It was noted that the Veteran had regular use of a walker and a brace.  Degenerative arthritis of the right knee was documented.  The examiner stated that the Veteran's right knee impacted his ability to work, allowing for no more than sit down work.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.   Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran's right knee disability is primarily rated under DC 5003/5261 for arthritis and limitation of extension.  

Under DC 5261, the Veteran has been rated 10 percent under limitation of extension.  The 10 percent rating is warranted for noncompensable extension with degenerative arthritis established by X-ray findings.  The Veteran's extension on at least one occasion was limited to -5 degrees.  Although limitation of extension in this case is ratable at noncompensable, a 10 percent rating is warranted for arthritis of the right knee with objective evidence of pain.  However, extension, limited to 15 degrees, necessary for a 20 percent rating is not shown.  Therefore, an initial rating to 20 percent for limitation of extension is not warranted.  

The Veteran's flexion of the right knee has not been limited at any time during the appeals period to less than 95 degrees.  This finding does not warrant a compensable rating under DC 5260 for limitation of flexion.  Flexion limited to 45 degrees, has not been shown.  Therefore, an initial rating for 10 percent for limitation of flexion is not warranted.  

The Veteran's right knee warrants a separate 20 percent rating under DC 5258.  He has been noted to have meniscal tear of the right knee since service.  During his June 2012 VA examination, it was shown that he had a meniscus condition (semilunar cartilage) which was productive of frequent episodes of locking, pain, and effusion of the right knee.  These findings are indicative of a 20 percent rating.  Therefore, a separate rating for dislocated semilunar cartilage is shown under Diagnostic Code 5258.  

The Board has considered the applicability of other potential diagnostic codes for the right knee that provide for higher or separate ratings.  However, as the evidence of record fails to demonstrate ankylosis, instability of the right knee, or impairment of the tibia or fibula, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5257, 5262, or 5263, respectively.  

The Board has considered the Veteran's statements that his right knee disability is worse. He asserted, in essence, that he warranted an increased ratings for this disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet.App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's right knee disability is evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet.App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet.App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet.App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's right knee disability was applied to the applicable rating criteria and case law .  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher ratings was not warranted, except for in the instance of an additional separate rating.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right knee disability includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for the right knee is not warranted.  See Thun, 22 Vet.App. at 111; see also Bagwell v. Brown, 9 Vet.App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran is unemployed and states he is unable to work since 2005 due to a nonservice-connected disability, not due to his service-connected right knee chondromalacia.  See Hearing transcript p.12.  The Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.  

Based on the foregoing, the Veteran does not warrant any rating higher than his currently rated 10 percent evaluation for right knee chondromalacia, and a separate 20 percent rating for a meniscus condition (semilunar cartilage) dislocation of the right knee under DC 5258.   



ORDER

Entitlement to an initial increased rating for right knee chondromalacia is denied.  

A separate initial 20 percent rating for right knee semilunar dislocated cartilage (meniscus tear) is granted, subject to the laws and regulations governing the payment of monetary benefits.  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


